PER CURIAM:
In an opinion dated December 3, 1980, the Court dismissed the claimants’ complaint for failure to state a claim upon which relief could be granted. The Court, however, granted the claimants leave to file an amended notice of claim, and the matter is now before the Court upon the respondent’s motion to dismiss the amended notice.
The basis of the claim is that the Director, Department heads and other employees of the respondent formed a conspiracy as a result of which the claimants were required to forfeit a *431bond which had been posted as security for a strip mining permit, and deprived of the privilege to mine coal on property owned by them.
In our earlier decision, we cited 16 Am. Jur. 2d “Conspiracy,” §67, in which it is stated:
“The rules governing pleadings in conspiracy actions are not materially different from those applicable to other actions. The complaint must state facts that constitute a cause of action, that is, the complaint must allege the formation and operation of the conspiracy, the wrongful act or acts done pursuant thereto, and the damage resulting from such act or acts. Facts, not legal conclusions, must be pleaded, including facts showing damages.”
The amended notice also fails to allege such facts. The legal conclusion that a conspiracy existed is insufficient to state a cause of action. The Court therefore sustains the respondent’s motion to dismiss the amended notice of claim.
Claim dismissed.